Case 20-43555       Doc 9    Filed 07/17/20 Entered 07/20/20 14:57:45         Main Document
                                          Pg 1 of 5


              IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                        EASTERN DISTRICT OF MISSOURI

IN RE:                                               )
                                                     ) Case No. 20-43555
Ben F. Blanton Construction, Inc.                    )
                     ,                               ) Chapter 11
                                                     )
                              Debtor.                )

      APPLICATION TO EMPLOY ATTORNEYS FOR DEBTOR-IN-POSSESSION


         COMES NOW, the above-named Debtor hereby respectfully move this Court, pursuant

to sections 327(a) and 329(a) of title 11 of the United States Code (the “Bankruptcy Code”),

Bankruptcy Rules 2014(a) and 2016(b) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) and Rules 2014(A) and 2016-1 of the Local Rules of Bankruptcy Procedure

for the United States Bankruptcy Court for the Eastern District of Missouri (the “Local

Bankruptcy Rules”), for entry of an order authorizing the retention and employment of Lathrop

GPM (“Lathrop GPM”) as counsel to the Debtor in this chapter 11 case, effective as of the

Petition Date, and in support thereof respectfully represent as follows:


                                    JURISDICTION AND VENUE


         1.    This Court has subject matter jurisdiction to consider this matter pursuant to 28

U.S.C. §§ 157 and 1334 and Rule 9.01(B)(1) of the Local Rules of the United States District

Court for the Eastern District of Missouri. This is a core proceeding pursuant to 28 U.S.C. §

157(b). Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.




32911950v.1
Case 20-43555       Doc 9     Filed 07/17/20 Entered 07/20/20 14:57:45           Main Document
                                           Pg 2 of 5



                                            BACKGROUND


        2.     On July 16, 2020 (the “Petition Date”), each of the Debtor filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code, codified as new 11 U.S.C. §§ 1181-

1195.


        3.     The Debtor is a 47 year old construction management, design/build, and general

contracting company with headquarters in the greater metropolitan St. Louis, MO area. The

company began operations in 1970 as a residential builder and then moved into commercial

construction. The Debtor has completed a great number of both chain and independently owned

fast food and family dining restaurants, gas & convenience stores and a wide variety of retail

stores. After two decades of successful commercial building the Debtor sought additional types

of building to satisfy the need for diversity within the building profession. The Debtor currently

provides a wide range of services which includes, pre-construction, general contracting,

construction management, along with design/build and build to suit construction for industrial,

commercial, retail, education/ institutional, senior care and federal/state markets, and had nearly

$30,000,000 in revenue during its last fiscal year.


        4.     The Debtors continue to manage and operate their businesses as debtors in

possession under sections 1107 and 1108 of the Bankruptcy Code.


                                          BASIS FOR RELIEF


        5.     Debtor has employed the law firm of Lathrop GPM LLP, 7701 Forsyth Blvd.,

Suite 500, St. Louis, Missouri 63105, to render legal services to Debtor.




32911950v.1
Case 20-43555       Doc 9    Filed 07/17/20 Entered 07/20/20 14:57:45              Main Document
                                          Pg 3 of 5


        4.     Debtor has selected Lathrop GPM LLP for the reason that said attorneys have

experience in matters of this character and are qualified to represent it as Debtor-In-Possession.

        5.     The professional services which Lathrop GPM LLP is to render includes:

                       a.     Analysis of the Debtor’s financial condition and rendering advice

                              in determining whether to file a petition in bankruptcy;

                       b.     Preparation and filing of any petition, schedules, statement of

                              financial affairs, plan, disclosure statement and all other papers

                              which may be necessary or appropriate in the bankruptcy

                              proceeding;

                       c.     Representation of the Debtor at the meeting of creditors, the

                              hearing and any adjourned hearings thereof;

                       d.     Representation of the Debtor in adversary proceedings and other

                              contested bankruptcy matters; and

                       e.     Federal and state court lawsuits and administrative proceedings

                              related or ancillary to the bankruptcy proceeding.

        6.     It is necessary for Debtor to employ an attorney to render such professional

services.

        7.     Debtor will employ the firm of Lathrop GPM LLP at the standard hourly rates

charged by the firm for services of this type as follows: from $220 to $685 per hour for

attorneys and $140 to $245 per hour for paralegals. In addition to the standard hourly rates to be

charged, Debtor will pay all reasonable and actual expenses incurred by Lathrop GPM LLP in

representing Debtor.




32911950v.1
Case 20-43555        Doc 9      Filed 07/17/20 Entered 07/20/20 14:57:45           Main Document
                                             Pg 4 of 5


        8.      Debtor has paid Lathrop GPM LLP a retainer of $25,000.00 at the time of the

filing of the Chapter 11 Petition. Debtor agrees the retainer is not intended to be a flat fee for all

services to be provided to Debtor, but is to be a general retainer for the purpose of obtaining

legal services and expenses provided by Lathrop GPM LLP in connection with its Chapter 11

proceeding. If the fees and expenses of Lathrop GPM LLP in this case exceed the retainer, it

will seek approval of the Bankruptcy Court for payment of such fees and expenses in accordance

with the provisions of the United States Bankruptcy Code.

        9.      Lathrop GPM LLP represents no interest adverse to the Debtor in the matters

upon which it is to be engaged as attorney for Debtor, except as stated in the Affidavit of

Proposed Attorney for Debtor-In-Possession that accompanies this Application.

        10.     The employment of Lathrop GPM LLP as attorney for Debtor-In-Possession is in

the best interests of the estate.

        WHEREFORE, Debtor prays that it be authorized to retain and employ Lathrop GPM

LLP under a general retainer to represent it as Debtor-In-Possession in this proceeding under

Chapter 11 of the Bankruptcy Code and for such further relief as the Court deems just.

                                               Respectfully submitted,

                                               Ben F. Blanton Construction, Inc.



                                               By:    /s/Jeff Blanton
                                                      Jeff Blanton, President




32911950v.1
Case 20-43555       Doc 9     Filed 07/17/20 Entered 07/20/20 14:57:45              Main Document
                                           Pg 5 of 5




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true copy of the above was served electronically
on all creditors, parties in interest or their attorneys of record, according to this Court’s notice of
electronic filing and that a copy was served by regular mail, postage prepaid, to the creditors,
parties in interest or their attorneys of record that did not receive electronic notice on this 17th
day of July, 2020.



                                               /s/ Wendi Alper-Pressman
                                               Attorneys for Debtor




32911950v.1
